DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

               RANDALL GILBERT and HEATHER GILBERT,
                            Appellants,

                                     v.

 HMC ASSETS, LLC, Solely in its Capacity as Separate Trustee of CAM
                            XV Trust,
                             Appellee.

                               No. 4D18-663

                           [December 6, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Florence Barner, Judge; L.T. Case No. CACE15-010819.

   Steven M. Davis of Becker & Poliakoff, P.A., Coral Gables, for appellant.

   Jason R. Hawkins and Cameron H.P. White of South Milhausen, P.A.,
Orlando, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., FORST and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.